Citation Nr: 0913320	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for entitlement to service 
connection for glaucoma. 

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint disease of the right 
metatarsal cuneiform joint.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left metatarsal 
cuneiform joint. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1960 to February 
1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision, which 
denied a claim for service connection for glaucoma and 
continued a noncompensable evaluation for service-connected 
exostosis of the first metatarsal of both feet.  These issues 
were remanded by the Board in December 2006 and November 2007 
for further development. 

In a November 2004 rating decision, the RO increased the 
evaluation of the Veteran's service-connected degenerative 
joint disease of the right metatarsal cuneiform joint to 20 
percent, effective April 22, 2002, and increased the 
evaluation of the Veteran's service-connected degenerative 
joint disease of the left first metatarsal cuneiform joint to 
10 percent, effective April 22, 2002.  Since the RO did not 
assign the maximum disability ratings possible, the appeal 
for higher evaluations remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that, despite the determination by the RO to 
consider the claim to reopen on the merits, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

The Board also notes that the Veteran requested a local 
hearing on his April 2004 VA Form 9 Appeal.  However, he 
later withdrew this request in an August 2004 statement, 
indicating that he would prefer a VA examination in lieu of a 
personal hearing. 



FINDINGS OF FACT

1.  By a RO decision dated in August 2000, the Veteran's 
claim of service connection for glaucoma was denied on the 
basis that there is no record of treatment for this condition 
shown in the service treatment records.

2.  Evidence received since the August 2000 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for glaucoma.
 
3.  The Veteran's glaucoma is not shown by the medical 
evidence of record to be etiologically related to a disease, 
injury, or event in service.

4.  The Veteran's service-connected degenerative joint 
disease of the right metatarsal cuneiform joint is manifested 
by complaints of pain and limitation of motion.

5.  The Veteran's service-connected degenerative joint 
disease of the left metatarsal cuneiform joint is manifested 
by complaints of pain and limitation of motion.


CONCLUSIONS OF LAW

1.  The August 2000 RO decision denying the Veteran's claim 
of service connection for glaucoma is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for glaucoma has been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The Veteran's glaucoma was not incurred in or aggravated 
by active military service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

4.  The criteria for a disability rating in excess of 20 
percent for degenerative joint disease of the right 
metatarsal cuneiform joint have not been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 
5003, 5010, 5015, 5284 (2008).

5.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left metatarsal 
cuneiform joint have not been met.  See 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5015, 
5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in August 2002, January 2007, and December 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the December 2007 and January 2007 letters 
described how appropriate disability ratings and effective 
dates were assigned.    

With regards to the Veteran's claims for increased ratings, 
the January 2007 and December 2007 letters specifically 
satisfied the elements (2) and (3) of the duty to notify, 
articulated above.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  With specific regard to the first element, the Board 
notes that, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In January 2007 and December 2007, the RO sent the Veteran 
VCAA letters, which indicated that he should provide evidence 
showing that his service-connected degenerative joint disease 
of the right and left metatarsal cuneiform joints had 
increased in severity.  In addition, the Veteran was 
questioned about his daily life, with regards to his service-
connected degenerative joint disease of the right and left 
metatarsal cuneiform joints, during the course of the October 
2008 VA examination performed in association with these 
claims.  The Veteran provided statements at this examination 
in which he detailed the impact of his disabilities on his 
daily life.  In light of the notice given, and the questions 
asked, the Board finds that a reasonable person would have 
known that the evidence needed to show that his disability 
had worsened and what impact that had on his occupation and 
daily life.  Furthermore, based on the responses provided by 
the Veteran, the Board finds that he had actual knowledge of 
the requirement, and that any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the Veteran is 
service connected for degenerative joint disease of the right 
and left metatarsal cuneiform joints.  As will be discussed 
below, this disability is currently rated under 38 C.F.R. 
§§ 4.71a.  Notification of the specific rating criteria was 
provided in the January 2004 statement of the case (SOC) and 
the November 2004 supplemental statement of the case (SSOC), 
after which, the Veteran was issued a December 2008 SSOC.  

As to the third element, the Board notes that most of this 
information was provided in the January 2007 and December 
2007 letters in which it was noted that a disability rating 
would be determined by application of the ratings schedule 
and relevant Diagnostic Codes based on the extent and 
duration of the signs and symptoms of his disability and its 
impact on his employment.   As noted, the Veteran was also 
asked about the impact of his disabilities on his daily life 
during the course of VA examination.  See Vazquez-Flores; 
Sanders, supra. 

As to the fourth element, the August 2002, January 2007, and 
December 2007 letters did provide notice of the types of 
evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  See 
id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores is 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

Additionally, the Board observes that in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the Veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

As will be discussed below, the Board is reopening the claim 
of service connection for glaucoma.  Therefore, any failure 
to provide VCAA compliant notice with regards to the 
Veteran's application to reopen would be harmless.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Board may 
proceed with consideration of the claim on the merits. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination most recently in 
October 2008, which addressed his claim for service 
connection for glaucoma.  The examiner reviewed the claims 
folder.  The Board finds this examination report and opinion 
to be thorough and complete.  Therefore, the Board finds this 
examination report and opinion are sufficient upon which to 
base a decision with regards to this claim.  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with an examination for 
degenerative joint disease of the right and left metatarsal 
cuneiform joints in October 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of these disabilities since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds this examination report to be thorough and consistent 
with contemporaneous medical records.  Thus, the Board 
concludes that the examination in this case is adequate upon 
which to base a decision with regards to these claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  


1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for entitlement to service 
connection for glaucoma. 

The Board will first address the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
glaucoma.  In this regard, the Board finds that new and 
material evidence has been submitted with regard to this 
claim.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claimed service connection for glaucoma in 2000.  
An August 2000 rating decision denied the claim as there was 
no record of treatment for this condition shown in the 
service treatment records.  At the time of this denial, 
service treatment records and VA and private medical records 
were considered.  The Veteran subsequently expressed 
disagreement with this decision, and the RO responded by 
issuing a Statement of the Case in January 2002.  Although 
the Veteran did submit a VA Form 9, Appeal to Board of 
Veterans' Appeals, this document was not received until April 
2002, which was after the expiration of the 60-day period 
following the Statement of the Case in which he was required 
to submit a Substantive Appeal.  38 C.F.R. § 20.302 (2008).  
Therefore, the August 2000 rating decision became final.

In April 2002, the Veteran submitted a statement that was 
construed by the RO as a claim to reopen his previously 
denied claim for service connection for glaucoma.  

Since the 2000 rating decision, the additional evidence 
received includes VA medical records, the Veteran's 
contentions, and his hearing testimony.  The medical evidence 
submitted since the 2000 decision is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  
In this case, material evidence has been received in that the 
additional evidence suggests the possibility that the 
Veteran's current eye disability may have begun during 
service.  Specifically, the examiner at the May 2007 VA 
examination indicated that the pressure in the Veteran's eye 
likely started to slowly rise over the years and glaucoma may 
have gradually started.  While the examiner eventually 
determined that glaucoma did not begin in service, she did 
appear to suggest that there was some relationship between 
the Veteran's elevated pressures noted in service and the 
subsequent development of glaucoma.  Therefore, as this new 
evidence suggests that the Veteran's condition may have begun 
during service, the Board concludes that it satisfies the low 
threshold requirement for new and material evidence.  The 
claim is reopened.  Now, the Board will proceed to review the 
decision on the merits.  

A review of the Veteran's service treatment records reveals 
various ophthalmologic consultation records.  For example, in 
an April 1964 service treatment record, the Veteran was noted 
as having eye pain on direct gaze to bright sunlight or 
incandescent.  In an August 1977 service treatment record, 
the Veteran was noted as having conjunctivitis of both eyes.  
A November 1984 separation examination report reflects that 
the Veteran reported having eye trouble.

The Board notes that the Veteran underwent a VA examination 
in May 2007.  The examiner reviewed the claims folder and 
specifically held that the Veteran's glaucoma was not related 
to service.  She acknowledged that the Veteran was noted to 
have increased pressures in the eyes, while in service in 
1980 and 1981, by noncontact tonometry, which the examiner 
explained was not accurate.  It was also noted that post-
service evidence also indicates that the Veteran was noted to 
have elevated pressures; however, there was no diagnosis of 
glaucoma until 1996.  A review of the records demonstrated 
that the Veteran's visual fields showed more lid artifact 
than anything else and that he had thick corneas, which can 
artificially elevate the pressure.  She defined glaucoma as 
optic nerve damage and noted that, at present, the Veteran's 
nerves did not appear very damaged and there was no evidence 
of blind spots in the visual fields.

Accordingly, she concluded that the Veteran's glaucoma did 
not begin during service and opined that it probably began in 
the 1990's.  However, she also explained that the pressure in 
his eyes likely started to slowly rise over the years, and 
glaucoma may have gradually started.  Thus, although she 
found that glaucoma did not begin in service, she did appear 
to suggest that there was some relationship between his 
elevated pressures noted in service and the subsequent 
development of glaucoma.  To clarify this matter, the Board 
ordered another VA examination.

In October 2008, the Veteran underwent another examination by 
the same VA examiner.  The examiner once again reviewed the 
claims file and the Veteran's medical records.  She noted 
that the Veteran had no ocular injury or surgery, or 
diagnosis or treatment of glaucoma, while on active duty.  
She diagnosed the Veteran with glaucoma, with an onset date 
of 1996, and pseudophakia of the bilateral eyes, with an 
onset date of 2005.  Upon review of the claims folder and 
examination of the Veteran, the examiner determined that the 
Veteran had age-related cataracts that are unlikely service 
connected.  With regards to the Veteran's glaucoma, the 
examiner determined that the Veteran had primary open angle 
glaucoma of the bilateral eyes.  She further stated that age 
and heredity are important factors and it is unlikely that 
the glaucoma is service connected.  
.
In addition to these VA opinions, the Board notes that the 
claims folder also contains a February 1986 VA medical 
record, which indicated that the Veteran was being seen for a 
service connected eye condition.  However, the notation 
appears to be a mere recitation of a veteran's self-reported 
lay history, and such a recitation does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  As such, the Board 
does not find this statement to be probative. 

Therefore, as it was specifically determined in the May 2007 
and October 2008 VA examination reports, based on examination 
of the Veteran and review of the claims folder, to include 
his service and post-service treatment records, that the 
Veteran's glaucoma is not related to his active duty, the 
Board finds that service connection cannot be granted for 
glaucoma.

The Board acknowledges that it has been argued that the 
October 2008 VA opinion is inadequate in that it did not 
properly address the in-service elevated eye pressures, as 
discussed in the November 2007 remand.  See Appellant' Post-
Remand Brief, March 2009.  However, it is clear from the 
October 2008 examination report that the examiner reviewed 
the Veteran's service treatment records.  Additionally, this 
same examiner conducted the May 2007 VA examination, in which 
she specifically noted his in-service eye pressures.  As 
such, it is clear that the examiner had full access to this 
information when rendering her October 2008 opinion; thus, 
the Board finds this opinion to be adequate. 

The Board also acknowledges the Veteran's statement at the 
May 2001 hearing that he worked in medical field during 
service and his treatment was not always recorded.  However, 
the fact that not all of his treatment was recorded is not in 
and of itself fatal to his claim.  As noted, regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  In this case, however, the probative medical 
opinions of record specifically indicate that the Veteran's 
current glaucoma is not related to his active duty, including 
findings of increased pressure noted at that time.  Thus, the 
Veteran's claim must fail.  See Hickson, supra. 

The Board acknowledges the Veteran's contention that he has 
glaucoma as a result of his active duty.  In this regard, the 
Board recognizes that the Veteran's military occupational 
specialty was "medical specialist," which suggests that he 
had some medical training in service.  See Cox v. Nicholson, 
20 Vet. App. 563 (2007). However, the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993).  In this instance, the 
Veteran has not demonstrated any specialized knowledge with 
respect to disorders of the eye, and it appears that he did 
not continue to work in the medical field or pursue further 
medical training following separation in 1985.  Thus, the 
Board finds his contentions to be far outweighed by the 
detailed findings of the VA health care specialist discussed 
above.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
glaucoma, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint disease of the right 
metatarsal cuneiform joint and a disability rating in excess 
of 10 percent for degenerative joint disease of the left 
metatarsal cuneiform joint.

In a November 2004 rating decision, the RO increased the 
evaluation of the Veteran's service-connected degenerative 
joint disease of the right metatarsal cuneiform joint to 20 
percent, effective April 22, 2002, under Diagnostic Code 
5284, and increased the evaluation of the Veteran's service-
connected degenerative joint disease of the left metatarsal 
cuneiform joint to 10 percent, effective April 22, 2002, 
under Diagnostic Code 5284.  The Veteran seeks higher 
ratings. 

The Board notes that, prior to April 22, 2002, the Veteran 
was assigned a 0 percent evaluation for exostosis of the 
first metatarsal of the bilateral feet under Diagnostic Code 
5015.    

Diagnostic Code 5015 evaluates benign new growths of bones.  
Under this diagnostic code, an evaluation will be assigned 
according to limitation of motion of affected parts, as 
arthritis, degenerative. 
	
Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Diagnostic Code 5284 provides a 10 percent evaluation for 
moderate foot injuries, a 20 percent evaluation for 
moderately severe foot injuries, and a 30 percent evaluation 
for severe foot injuries.  A 40 percent is provided for 
actual loss of use of the foot. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In October 2008, the Veteran underwent a VA examination.  The 
examiner reviewed the claims folder and noted the Veteran's 
complaints of a long history of pain, dating back to 1980.  
The Veteran reported at this examination that there was a 
worsening of pain to both feet, especially with prolonged 
standing and walking.  The examiner noted that the Veteran 
was retired and unemployed.  The Veteran was a community 
ambulator with occasional cane support.  Based on the current 
medication list, the Veteran was not on any pain medication 
and reports no complaints of bilateral ankle pain.  The 
examiner noted that the Veteran's bilateral ankles have no 
effusion, and no guarding on active range of motion or 
passive range of motion of the ankles.  His right ankle was 
noted as having a dorsiflexion of 0 to 115 degrees and a 
plantar flexion of 0 to 48 degrees.  His left ankle a 
dorsiflexion of 0 to 12 degrees and a plantar flexion of 0 to 
45 degrees.  There was no significant difference on active 
range of motion and passive range of motion measurement.  It 
was noted that the Veteran had flexible bilateral pes planus.  
The range of motion foot eversion test was 0 to 5 degrees, 
forefoot abduction was 0 to 20 degrees, and forefoot 
adduction was 0 to 10 degrees bilaterally.  An x-ray of the 
foot showed bilateral degenerative arthritic change of the 
first metatarsal joint and bilateral pes planus.  The right 
ankle was consistent with minor degenerative change involving 
the medial aspect of the lateral malleolus.  The left ankle 
was within normal limits.  The examiner concluded by stating 
that the Veteran had more subjective pain to his service-
connected bilateral feet pes planus.  There was no objective 
clinical measurement to quantitate his worsening of 
symptomatology, and the examiner noted that "it is bad" to 
quantitate his pain to both feet is moderate.  It was also 
noted that there was no documentation of additional medical 
intervention or treatment for managing his bilateral feet 
pain since 2002, and there was no limitation of motion of the 
bilateral ankles resulting from his service-connected 
bilateral pes planus.  

The Veteran also underwent a VA examination in September 
2004.  The examiner reviewed the medical records and noted 
that the Veteran had a diagnosis of second degree pes planus 
on active duty.  The examiner also noted that the Veteran had 
a diagnosis of first metatarsal cuneiform exostosis of the 
right and left foot.  At this examination, the Veteran 
reported that his right foot was significantly more 
symptomatic than his left foot.  The Veteran reported pain 
and stiffness in the morning, and periods of swelling, heat, 
and redness in the joints of his feet.  The Veteran reported 
limitation of motion on multiple occasions and difficulty 
wearing lace-up shoes.  The Veteran was now retired but 
reported missing work on several occasions due to foot pain.  
On the right foot was a very large 2.5 centimeter dorsal 
exostosis, which showed pain with passive of range of motion 
in the first metatarsal cuneiform joint.  The left foot had a 
smaller first metatarsal cuneiform exostosis of 1.5 
centimeters, which was less symptomatic but definitely 
painful.  The ankle reveals 6 degrees of dorsiflexion on the 
right and 8 degrees of dorsiflexion on the left.  
Radiographic evaluation reveals severe degenerative joint 
disease of the right foot, first metatarsal cuneiform joint, 
and degenerative joint disease of the left first metatarsal 
cuneiform joint, which was significantly less than the right 
side.  The examiner diagnosed the Veteran with degenerative 
joint disease of the right metatarsal cuneiform joint, 
significant and painful, and degenerative joint disease of 
the left metatarsal cuneiform joint, moderately painful. 

The Veteran underwent a VA examination in October 2003 as 
well.  No claims file was available for review at this time.  
The Veteran was diagnosed with mild right foot exostosis at 
the first metatarsal and moderate osteoarthritis of the feet, 
with no evidence of exostosis of the left foot metatarsals.  
The Veteran reported at this time constant pain with a flare-
up of increased pain 2 to 3 times per week.  These flares are 
associated with 5 percent decreased motion and occur with 
prolonged standing, running, and walking for 25 minutes.  
Other symptoms include weakness, stiffness, swelling, heat, 
redness, easy fatigability, and lack of endurance.  The 
Veteran had mild to moderate functional impairment, due to 
his bilateral foot pain.  Upon examination, the examiner 
noted that there was no evidence of swelling, redness, muscle 
atrophy, or wasting in any aspect of the feet.  Strength of 
the feet was 5 out of 5.  There were no gross sensory 
deficits and the gait was within normal limits. 

In November 2002, the Veteran underwent a VA examination.  VA 
medical records were reviewed; although, the claims folder 
was not available.  The Veteran reported having constant mild 
to moderate pain in his feet that was associated with flare-
ups that depend on the activities that he has during the day, 
with severe to very severe pain at least 3 to 4 times per 
week, lasting for 8 to 10 hours.  The pain was usually more 
in the right foot than the left.  He reported occasional 
swelling to the foot, no redness, occasional stiffness, and 
lack of endurance.  Prolonged walking or walking on hard or 
cold surfaces and any use of tight shoes worsen his 
condition.  This condition affects his daily activities 
because it slows him down.  Although, he was able to do his 
duties at home.  It affects his job too because it slows him 
down, but he was able to do his duties, like a contact 
monitor that was more like a clerical job.  Upon examination, 
the examiner noted that there was no swelling, no redness, no 
muscle atrophy, and no muscle wasting seen in any aspect of 
his feet.  The Veteran was diagnosed with mild exostosis of 
the right foot first metatarsal bone with secondary mild 
osteoarthritis.  Exostosis of the first metatarsal bone of 
the left foot was not found.

With regards to assigning an increased rating under 
Diagnostic Code 5284 for the right foot, the Board notes that 
the Veteran's current 20 percent rating already encompasses 
the symptoms associated with his service-connected 
degenerative joint disease of the right metatarsal cuneiform 
joint, such as his complaints of pain and limitation of 
motion.  There is no evidence indicating that the Veteran's 
service-connected degenerative joint disease of the right 
metatarsal cuneiform joint had reached the level of being 
severe in nature.  Specifically, it was noted at the October 
2008 VA examination that the Veteran's right ankle had a 
dorsiflexion of 0 to 115 degrees and a plantar flexion of 0 
to 48 degrees.  Assuming that this was a typographical error 
and the examiner intended to record either 11 degrees or 15 
degrees for the Veteran's dorsiflexion, the Board finds that 
the Veteran has not demonstrated limitation of motion of a 
severe nature.  Additionally, while the Veteran complained of 
pain in his feet at the October 2008 VA examination, he 
reported no bilateral ankle pain, and it also does not appear 
that there is any documentation of additional medical 
intervention or treatment for managing his bilateral feet 
since 2002.  While the Veteran reported weakness, stiffness, 
swelling, heat, redness, easy fatigability, and lack of 
endurance at the October 2003 VA examination, the examiner 
from this examination noted that there is no clinical 
evidence of swelling, redness, muscle atrophy, or wasting in 
any aspect of the feet.  Strength of the feet was 5 out 5.  
There were no gross sensory deficits and the gait is within 
normal limits.  The Board acknowledges that it was noted in 
the October 2008 VA examination report that the Veteran had 
limitation of range of motion of the foot.  However, the 
examiner also specifically stated that there is no objective 
clinical measurement to quantitate his worsening of 
symptomatology.  Therefore, as the Veteran's primary symptoms 
are complaints of pain and some limitation of motion, and it 
has been indicated that the Veteran's right foot disability 
is more symptomatic than his left foot disability, the Board 
finds that the Veteran's service-connected right foot 
disability is adequately rated as moderately severe with a 20 
percent rating.   
 
With regards to the Veteran's service-connected degenerative 
joint disease of the left metatarsal cuneiform joint, the 
Board notes that the Veteran's current 10 percent rating 
already encompasses the symptoms associated with this 
disability, such as his complaints of pain and limitation of 
motion.  There is no evidence indicating that the Veteran's 
service-connected degenerative joint disease of the left 
metatarsal cuneiform joint has reached the level of being 
moderately severe in nature.  Specifically, it was noted at 
the October 2008 VA examination that the Veteran's left ankle 
had a dorsiflexion of 0 to 12 degrees and a plantar flexion 
of 0 to 45 degrees.  The Board finds that these recordings 
are not indicative of a disability that is moderately severe.  
As noted above, the Veteran complained of pain in his feet at 
the October 2008 VA examination.  However, he reported no 
bilateral ankle pain, and it also does not appear that he 
received any treatment for managing his bilateral feet since 
2002.  While the Veteran reported weakness, stiffness, 
swelling, heat, redness, easy fatigability, and lack of 
endurance at the October 2003 VA examination, the examiner 
from this examination noted that there is no evidence of 
swelling, redness, muscle atrophy, or wasting in any aspect 
of the feet.  Strength of the feet was 5 out 5.  There were 
no gross sensory deficits and the gait is within normal 
limits.  The Board acknowledges that it was noted in the 
October 2008 VA examination report that the Veteran had 
limitation of range of motion of the foot.  However, the 
examiner also specifically stated that there is no objective 
clinical measurement to quantitate his worsening of 
symptomatology.  Additionally, it was noted in the September 
2004 VA examination report that the Veteran reported that his 
right foot is significantly more symptomatic than his left 
foot.  Therefore, as the Veteran's primary symptoms are 
complaints of pain and some limitation of motion, and it has 
been specifically noted that the Veteran's left foot 
disability is less symptomatic than his right foot 
disability, the Board finds that the Veteran's left foot 
disability is adequately rated as moderate with a 10 percent 
rating.   

As such, the Board finds that increased ratings for either 
foot cannot be assigned under Diagnostic Code 5284.  With 
regards to assigning increased evaluations under Diagnostic 
Code 5015, the Board notes that the Veteran has been 
diagnosed with degenerative arthritis of the bilateral first 
metatarsal joint.  As noted above, under Diagnostic Code 
5003, degenerative arthritis, when established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint.  However, as 
Diagnostic Code 5284 encompasses the severity of foot 
injuries as a whole, and limitation of range of motion has 
already been considered in assigning the Veteran's current 
ratings under this diagnostic code, the Board finds that 
assigning a separate evaluation for limitation of motion 
under Diagnostic Code 5003 would equate to pyramiding.  38 
C.F.R. § 4.14 (2008).  As such, the Board finds that 
increased ratings under Diagnostic Codes 5015 or 5003 are not 
warranted.  

The Board has reviewed the remaining diagnostic codes 
relating to foot disabilities.  However, the Board finds that 
the symptoms of the Veteran's service-connected degenerative 
joint disease of the right and left first metatarsal 
cuneiform joint are adequately compensated under Diagnostic 
Code 5284, which evaluates foot injuries generally.  As such, 
increased ratings cannot be assigned under Diagnostic Codes 
5276-5283.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 
(2008).  The Board notes that the Veteran has been diagnosed 
with bilateral pes planus.  However, the Veteran is not 
service connected for this disability.  Therefore, an 
increased evaluation under Diagnostic 5276 is not warranted.  

With regards to assigning a higher disability rating 
according to 38 C.F.R. § 4.40 and 4.45, the Board notes that 
the Veteran complained of weakness, easy fatigability, and 
lack of endurance at the October 2003 VA examination.  
However, none of the aforementioned VA examination reports 
have offered objective clinical evidence supporting such 
complaints.  Therefore, as noted above, the Board finds that 
Diagnostic Code 5284 adequately compensates the Veteran for 
his symptoms of pain and limitation of motion associated with 
his bilateral foot condition.  As such, additional 
compensation need not be assigned according to 38 C.F.R. 
§§ 4.40 or 4.45 for either foot.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's degenerative joint 
disease of the right and left metatarsal cuneiform joint has 
not been clinically shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  The Board notes that the Veteran indicated on 
his April 2004 VA Form 9 Appeal that this disability 
interfered with his employment.  Specifically, he indicated 
that he was forced to take frequent sick days and leave the 
work force due to his disability.  However, the record also 
reflects that he reported during VA examination that his 
disability did not directly affect his ability to do his 
duties because they mainly involved clerical work.  Given the 
inconsistencies in his statements as to he impact of his 
disability on his employment prior to his retirement, the 
Board places more weight on the medical evidence, which does 
not suggest any symptoms or manifestations beyond those 
contemplated by the rating criteria, and the specific 
clinical findings noted on examination, which do not suggest 
a degree of disability that would result in marked 
interference with his employment.  Thus, the Board finds that 
the requirements for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

The Board concludes that the preponderance of the evidence is 
against the claims for increased ratings, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.
  



ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for glaucoma, the Veteran's claim 
is reopened.

Entitlement to service connection for glaucoma is denied.

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the right metatarsal 
cuneiform joint is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left metatarsal 
cuneiform joint is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


